Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered September 21, 1992, convicting him of murder in the second degree, manslaughter in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371), was proper. The record indicates that the court balanced the relevant factors in permitting inquiry about most of the defendant’s theft-related convictions but forbidding ref*533erence to the drug-related crimes. That the defendant’s prior convictions which were ruled admissible concerned theft is relevant to the issue of credibility because they demonstrate "the defendant’s willingness to deliberately further his self-interest at the expense of society” (People v Jamison, 228 AD2d 698; People v Sandoval, supra, at 377).
The court did not improvidently exercise its discretion in excluding Kenneth Campbell, a friend of the defendant, from the courtroom during the testimony of one of the People’s witnesses. There was evidence that Mr. Campbell had attempted to intimidate and threaten the witness (see, People v Quezada, 218 AD2d 819; People v Montgomery, 205 AD2d 259, affd 88 NY2d 1041).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.